DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the preliminary amendments received 8/31/2021, by which claims 12-20 are canceled and claims 21-29 are added. Claims 1-11 and 21-29 are currently pending.
Election/Restrictions
Applicant’s election without traverse of Group I, directed to all pending claims, in the reply filed on 8/31/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims ** are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maes et al (“Maes” US 2019/0163056).
For claim 1, Maes teaches a method for lithography patterning (fig. 1 par. 19), comprising: 

performing a first infiltration process to the photoresist layer (fig. 1 par.’s 19-20, step 120 includes a cycle of steps 120a-d) using a cyclic process (here, the term “cyclic” is interpreted as being satisfied by even one full cycle of the steps below, in view of claim 3, whose only further limitation is requiring multiple cycles) that further includes 
applying an organometallic precursor to the photoresist layer (fig. 1 step 120a par.’s 45-46), 
contacting the photoresist layer with nitrogen (fig. 1 step 120b par. 26, removal of first precursor includes a nitrogen purge), and 
contacting the photoresist layer with an oxidant (fig. 1 step 120c par.’s 64 and 69); and 
performing an exposing process to the photoresist layer (fig. 1 step 130 par. 25).
For claim 2, Maes teaches wherein the contacting the photoresist layer with nitrogen is implemented between the applying of an organometallic precursor and the contacting of the photoresist layer with an oxidant (fig. 1 step 120b par. 26).
For claim 3, Maes teaches wherein the performing of a first infiltration process to the photoresist layer includes repeating the steps of the applying of an organometallic precursor to the photoresist layer, the contacting of the photoresist layer with nitrogen, and the contacting of the photoresist layer with an oxidant for multiple cycles 140 (fig. 1 par. 29).
For claim 4, Maes teaches wherein the performing of a first infiltration process to the photoresist layer includes maintaining the substrate at a processing temperature ranging between 80 °C to 100 °C (par. 62, range between 65 and 95 °C).
For claim 5, Maes teaches wherein the applying of an organometallic precursor to the photoresist layer includes applying a precursor that includes trimethylaluminum (A12(CH3)6) (par. 48), 
For claims 9-11, Maes teaches wherein the performing of a first infiltration process includes performing the first infiltration process to compound (e.g. Tin) and a second metallic compound (e.g. Hafnium) to the photoresist layer (par.’s 43-46, one or more of the disclosed metals) wherein the second metallic compound is different from the first metallic compound in composition;
 wherein the first metallic compound is absorptive to the EUV radiation and the second metallic compound is transparent to the EUV radiation (wherein the EUV absorption/transparency is inherent in the first and second metals, as evidenced by Applicant’s disclosure at par. 40); 
wherein the first metallic compound includes one of tin (Sn), aluminum (Al), tin oxide, alumina, and a combination thereof (par.’s 43-46 as discussed above); and the second metal includes one of hafnium (Hf), zirconium (Zr), titanium (Ti), hafnium oxide, zirconium oxide, titanium oxide, and a combination thereof (par.’s 43-46 as discussed above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims ** are rejected under 35 U.S.C. 103 as being unpatentable over Maes as applied above, and further in view of Darling et al (“Darling” US 2012/0241411).
For claims 6, 7, 21, 25 and 29, Maes does not explicitly teach performing a second infiltration process to the photoresist layer after the performing of an exposing process to the photoresist layer and a third infiltration process after performing a developing process to the photoresist layer.
Note that claim 21 as written does not recite an order requiring a second infiltration process between exposure and development, only a second process taking place after exposure and a further third process taking place also after both exposure and development).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Maes to include additional infiltration processes after exposure and development as taught by Darling in order to enhance the etch selectivity of the photoresist.
For claims 22-24, 27 and 28, Maes as modified by Darling teaches the limitations as applied above with respect to claims 2, 4, 5 and 9-11.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,845,704 in view of Maes. For claims 1-11 and 21-29, the limitations are met by claims 1-20 of the ‘704 Patent with the exception of contacting the photoresist layer with nitrogen between steps and contacting the photoresist layer with an oxidant. However, Maes teaches these limitations as applied above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W KREUTZER/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	9/14/2021